       Case 2:20-cv-01903-SPL Document 46 Filed 02/02/21 Page 1 of 2




                  UNITED STATES COURT OF APPEALS                 FILED
                         FOR THE NINTH CIRCUIT                    FEB 2 2021
                                                              MOLLY C. DWYER, CLERK
                                                               U.S. COURT OF APPEALS
MI FAMILIA VOTA; et al.,                   No.   20-16932

              Plaintiffs-Appellees,        D.C. No. 2:20-cv-01903-SPL
                                           District of Arizona,
 v.                                        Phoenix

KATIE HOBBS, in her official capacity as   ORDER
Arizona Secretary of State,

              Defendant-Appellant,

REPUBLICAN NATIONAL
COMMITTEE; NATIONAL
REPUBLICAN SENATORIAL
COMMITTEE,

     Intervenor-Defendants-
     Appellants,
______________________________

STATE OF ARIZONA,

              Intervenor-Pending.


MI FAMILIA VOTA; et al.,                   No.   20-17000

              Plaintiffs-Appellees,        D.C. No. 2:20-cv-01903-SPL

 v.

KATIE HOBBS, in her official capacity as
Arizona Secretary of State,

              Defendant-Appellant,


LAB/MOATT
           Case 2:20-cv-01903-SPL Document 46 Filed 02/02/21 Page 2 of 2




and

REPUBLICAN NATIONAL
COMMITTEE; NATIONAL
REPUBLICAN SENATORIAL
COMMITTEE,

                   Intervenor-Defendants.

         The unopposed motions to voluntarily dismiss these appeals (Docket Entry

Nos. 57 and 58 in No. 20-16932) are granted. See Fed. R. App. P. 42(b).

         All pending motions are denied as moot.

         This order served on the district court shall act as and for the mandate of this

court.

                                                    FOR THE COURT:

                                                    MOLLY C. DWYER
                                                    CLERK OF COURT

                                                    By: Lior A. Brinn
                                                    Deputy Clerk
                                                    Ninth Circuit Rule 27-7




LAB/MOATT                                    2
